ORDER

PER CURIAM:
The Director of Revenue appeals a decision of the trial court which set aside the Director’s suspension of the driving privileges of Respondent Naomi R. Rozell.
We have reviewed the briefs and the record on appeal and find no error. Because a published opinion reciting the detailed facts and applicable principles of law would have no precedential value, we affirm by this summary order, but have provided the parties with a memorandum opinion, for their information only, setting forth our reasoning. Judgment affirmed. Rule 84.16(b).